                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

WILLIE HENDERSON,                                     )
INDIVIDUALLY AND ON BEHALF OF                         )
ALL OTHERS SIMILARLY SITUATED,                        )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       Civil Action No. 7:17-cv-00292
                                                      )
GENERAL REVENUE CORPORATION,                          )
                                                      )
PIONEER CREDIT RECOVERY, INC.,                        )
                                                      )
And                                                   )
                                                      )
NAVIENT PORTFOLIO                                     )
MANAGEMENT, LLC,                                      )
                                                      )
       Defendants.                                    )

                                    MOTION TO COMPEL

       COMES NOW Plaintiff, through counsel, pursuant to Federal Rule of Civil Procedure 37,

and respectfully moves that this Court compel Defendant Navient Portfolio Management (“NPM”)

to respond to his First Discovery, propounded on May 24, 2019. As set forth in detail in the

Memorandum of Law in Support of the Motion to Compel filed herewith and incorporated by

reference herein, Defendant NPM has failed to timely respond to this discovery, even after

receiving an extension from Plaintiff, and Plaintiff’s efforts to resolve the matter short of court

intervention have been unsuccessful. For these reasons and those set forth in the accompanying

Memorandum of Law, Plaintiff respectfully requests that the Court grant the motion to compel,

and that this Court award the Plaintiff his attorney’s fees and reasonable costs incurred in bringing

this motion.
                                          Respectfully submitted,

                                          WILLIE HENDERSON, individually and on behalf
                                          of all others similarly situated

                                          By: /s/John P. Fishwick, Jr.
                                                  Of Counsel

John P. Fishwick, Jr. (VSB #23285)
John.fishwick@fishwickandassociates.com
Monica L. Mroz (VSB #65766)
Monica.mroz@fishwickandassociates.com
Carrol M. Ching, Esquire (VSB # 68031)
Carrol.Ching@fishwickandassociates.com
Daniel J. Martin (VSB #92387)
Daniel.martin@fishwickandassociates.com
Fishwick & Associates PLC
30 Franklin Rd, Suite 700
Roanoke, Virginia 24011
(540) 345-5890 (telephone)
(540) 345-5789 (facsimile)

Counsel for Plaintiff




                                             2
                                          CERTIFICATION

          I hereby certify that counsel for Plaintiff has in good faith conferred or attempted to confer

with counsel for NPM in an effort to obtain discovery responses without court action.

                                                 By: /s/John P. Fishwick, Jr.
                                                 John P. Fishwick, Jr. (VSB #23285)
                                                 Fishwick & Associates PLC
                                                 30 Franklin Rd, Suite 700
                                                 Roanoke, Virginia 24011
                                                 Phone: (540) 345-5890
                                                 Facsimile: (540) 345-5789
                                                 John.fishwick@fishwickandassociates.com



                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 9, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing to all counsel of

record.

                                                 By: /s/John P. Fishwick, Jr.
                                                 John P. Fishwick, Jr. (VSB #23285)
                                                 Fishwick & Associates PLC
                                                 30 Franklin Rd, Suite 700
                                                 Roanoke, Virginia 24011
                                                 Phone: (540) 345-5890
                                                 Facsimile: (540) 345-5789
                                                 John.fishwick@fishwickandassociates.com




                                                    3
